DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 09/10/2021.
 	
Claims 1-20 are presented for examination. Claims 1, 12 and 16 are independent Claims. 



Information Disclosure Statement



2. 	The Applicant’s Information Disclosure Statement filed 12/08/2021 has been received, entered into the record, and considered.

Drawings



3.	The drawings filed 09/10/2021 are accepted by the examiner.




Specification

4.	The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate).  Correction is required.



Claim Rejections - 35 USC § 101

5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 
Independent claim 1 recites “determining first text from a document intersects with at least one graphical object that forms an annotation to the document; analyzing characters of the first text to evaluate extents that the at least one graphical object overlaps the characters; identifying a subset of the characters of the first text as belonging to the annotation based at least on a set of the extents corresponding to the subset of the characters satisfying at least one condition for inclusion in the annotation; and mapping the annotation to second text using the subset of the characters.”

The limitations of “determining first text from a document intersects with at least one graphical object that forms an annotation to the document; analyzing characters of the first text to evaluate extents that the at least one graphical object overlaps the characters; identifying a subset of the characters of the first text as belonging to the annotation based at least on a set of the extents corresponding to the subset of the characters satisfying at least one condition for inclusion in the annotation; and mapping the annotation to second text using the subset of the characters”, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

This judicial exception is not integrated into a practical application. The combination of the claimed limitations does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of the claimed limitations does not integrate the abstract idea into a practical application. Mere instructions to apply an exception cannot provide an inventive concept. The claims are not patent eligible.

The recitation of generic computer components in claim 1 does not necessarily preclude that claim from reciting an abstract idea.

For the same reasons discussed supra with respect to independent claim 1, dependent claims 2-9 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, dependent claims 2-9  are ineligible. 

Independent claim 10 recites “identifying intersections between first text from a document and at least one graphical object that forms an annotation to the document; based on the identifying of the intersections, analyzing characters of the first text to determine positions of the characters relative to the at least one graphical object; identifying a subset of the characters of the first text as belonging to the annotation based at least on determining a set of the positions corresponding to the subset of the characters satisfy at least one criteria for inclusion in the annotation; and causing presentation of the annotation based at least on the identifying of the subset of the characters.”

The limitations of “identifying intersections between first text from a document and at least one graphical object that forms an annotation to the document; based on the identifying of the intersections, analyzing characters of the first text to determine positions of the characters relative to the at least one graphical object; identifying a subset of the characters of the first text as belonging to the annotation based at least on determining a set of the positions corresponding to the subset of the characters satisfy at least one criteria for inclusion in the annotation; and causing presentation of the annotation based at least on the identifying of the subset of the characters”, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

This judicial exception is not integrated into a practical application. The combination of the claimed limitations does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of the claimed limitations does not integrate the abstract idea into a practical application. Mere instructions to apply an exception cannot provide an inventive concept. The claims are not patent eligible.

The recitation of generic computer components in claim 10 does not necessarily preclude that claim from reciting an abstract idea.

For the same reasons discussed supra with respect to independent claim 10, dependent claims 11-14 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, dependent claims 11-14 are ineligible. 
Independent claim 15 recites “analyze characters of first text from a document to evaluate extents that at least one graphical object that forms an annotation to the document overlaps the characters, and assign the characters to the annotation based at least on the extents satisfying at least one condition for inclusion in the annotation; …selecting a position for the annotation in a group of text using the characters; and …causing presentation of the annotation with a range of text that corresponds to the positions.”

The limitations of “analyze characters of first text from a document to evaluate extents that at least one graphical object that forms an annotation to the document overlaps the characters, and assign the characters to the annotation based at least on the extents satisfying at least one condition for inclusion in the annotation; …selecting a position for the annotation in a group of text using the characters; and …causing presentation of the annotation with a range of text that corresponds to the positions”, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

This judicial exception is not integrated into a practical application. The combination of the claimed limitations does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of the claimed limitations does not integrate the abstract idea into a practical application. Mere instructions to apply an exception cannot provide an inventive concept. The claims are not patent eligible.

The recitation of generic computer components in claim 15 does not necessarily preclude that claim from reciting an abstract idea.

For the same reasons discussed supra with respect to independent claim 15, dependent claims 16-20 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, dependent claims 16-20 are ineligible. 

Additionally, claim 15 recites  “a computer-implemented system”. However, as currently recited the “system” comprises only computer software modules.  Thus, the claim is software per se and does not fall within any of the four enumerated categories of patentable subject matter in section 101.  

Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101.

For the same reasons discussed supra with respect to independent claim 15, claims 16-20 fall outside the scope of § 101.

Double Patenting


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 11151307.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims claims 1-20 of U.S. patent number 11151307 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US Patent No. 11151307
1. A computer-implemented method comprising: 




















































determining first text from a document intersects with at least one graphical object that forms an annotation to the document; 

analyzing characters of the first text to evaluate extents that the at least one graphical object overlaps the characters; 


identifying a subset of the characters of the first text as belonging to the annotation based at least on a set of the extents corresponding to the subset of the characters satisfying at least one condition for inclusion in the annotation; and 



mapping the annotation to second text using the subset of the characters.
8. A computer-implemented method for mapping annotations across groups of text, the method comprising: 

receiving, by at least one processor, an annotation corresponding to a first range of text of a first document; 



comparing, by the at least one processor, for each substring of a text string that comprises the first range of text associated with the annotation, the substring to characters of a group of text of a second document at different positions of the substring in the group of text; 

determining, by the at least one processor, sets of similarity scores, a set of the sets of similarity scores quantifying similarities between characters of the substring and characters of the group of text at the different positions of the substring in the group of text based at least in part on the comparing, wherein a similarity score of the similarity scores corresponds to a position of the different positions; 

selecting, by at least one processor, a position for the annotation within the group of text of the second document based at least in part on a cost of fitting the annotation to the position using an aggregate of similarity scores from a plurality of the sets of similarity scores that correspond to the position and a plurality of substrings of the text string, wherein computing the cost includes adjusting the cost based at least on determining the text string is different than the group of text at the position; and 

associating, by the at least one processor, the annotation with a second range of text in the group of text that corresponds to the selected position.

generating the text string that comprises the first range of text, the generating comprising: 

determining text of the first document intersects with at least one graphical object that forms the annotation; 


analyzing one or more characters of the text to determine extents that the at least one graphical object overlaps the one or more characters; 

identifying a subset of the one or more characters of the text as belonging to the first range of text based at least in part on the extents for the subset of the one or more characters satisfying at least one condition for inclusion in the first range of text; and 



adding the subset of the one or more characters to the text string based at least in part on the identifying.



As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 


Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al. (US 20190213276 A1).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to Claim 15:
Raj teaches computer-implemented system (computer device 102… include an operating system 110… processor 46 … system memory 48; [0019]) comprising: 

an annotation analyzer (annotation manager…identify…analyze…create an annotation information table 22 with the annotation metadata 15 associated with document 12; [0020]-[0023]) to: 

analyze characters of first text from a document to evaluate extents that at least one graphical object that forms an annotation to the document overlaps the characters (an annotation manager 14 that may identify one or more annotations 16 in a document 12 and may store annotation metadata 15 for the one or more annotations 16. Annotation metadata 15 may include, for example, location information 18 and/or classification information 20 associated with annotations 16. In addition, annotation metadata 15 may include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio; [0020]), and 

assign the characters to the annotation based at least on the extents satisfying at least one condition for inclusion in the annotation (when an annotation 16 is detected in a document 12 by annotation manager 14, annotation manager 14 may determine location information 18 for the detected annotation 16. For example, each page in document 12 may have X and Y coordinates. Whenever an annotation 16 is made in document 12, the location information 18 may store the X and Y coordinates information and/or the page numbers when relevant to determine a position within document 12 where the annotation 16 was made. For example, when a user marks an electronic book displayed on a webpage with a question mark, annotation manager 14 may identify the HTML section of the electronic book where the question mark occurred and may store the location information 18 as annotation metadata 15 associated with the online book. Another example may include a user highlighting a presentation. Annotation manager 14 may determine the line and/or page number where the user highlighted the presentation and store the line and/or page number as location information 18 of the highlighting; [0021]); 

a position selector for selecting a position for the annotation in a group of text using the characters (annotation information table 22 may store an association between the classification information 20 and the location information 18 of the identified annotations 16. For example, annotation information table 22 may include in row 202 a star 40 as the annotation 16 along with "Location 1" as the location information 18 and a star shape as the classification information 20. At row 204, annotation information table 22 may include a question mark 41 as the annotation 16 with "Location 2" as the location information 18 and a question mark as the classification information 20. At row 206, annotation information table 22 may include notes 42 as the annotation 16 with "Location 3" as the location information 18 and text with words "read later" as the classification information 20. At row 208, annotation information table 22 may include highlighting 43 as the annotation 16 with "Location 4" as the location information 18 and yellow highlight as the classification information 20. At row 210, annotation information table 22 may include highlighting 44 as the annotation 16 with "Location 5" as the location information 18 and green highlight as the classification information 20; [0024]): and 

a presentation manager for causing presentation of the annotation with a range of text that corresponds to the positions ([0020]: a predetermined range may be used to determine an amount of content to include in the associated content 21. The predetermined range may include location information in document 12 above and/or below the annotation 16; [0033]: The search result list 34 may include associated content 21 from document 12 associated with the annotations 16. A portion of the content above and/or below the annotations 16 may be included in the search result list so a user may see the content surrounding the annotations 16. The associated content 21 may include, but is not limited to, a line of text, a sentence of text, a portion of text, an image, and/or audio near the annotations 16. In an implementation, a predetermined range may be set to determine an amount of content to include in the search result list 34. For example, annotation manager 14 may use the X and Y location coordinates of document 12 to define the predetermine range of an amount of associated content 21 to include in the annotation metadata 15 associated with the annotations 16). As to Claim 16:
Raj teaches a text group determiner for determining the group of text in a different document than the document that includes the first text ([0018] and [0036]).  As to Claim 17:
Raj teaches an interface manager for receiving a request to map the annotation from the document to a different document, wherein the presentation of the annotation is based on the request ([0028]-[0029] and [0032]).As to Claim 18:
Raj teaches the at least one condition includes that a position of each of the characters is within bounds of the at least one graphical object ([0024]-[0025]).
As to Claim 19:
Raj teaches the annotation analyzer is further to determine the first text based at least on extracting a bounding box of a text run comprising the first text, and identifying the first text based at least on locations where the bounding box intersects with the graphical object ([0044]-[0045]).As to Claim 20:
Raj teaches the at least one condition includes that a centroid of each of the characters is within bounds of the at least one graphical object ([0033]).


As to Claim 1:
Raj teaches a computer-implemented method (a method; [0006]) comprising: 

determining first text from a document intersects with at least one graphical object that forms an annotation to the document (identify one or more annotations 16 in a document 12 and may store annotation metadata 15 for the one or more annotations… annotation metadata 15 may include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio; [0020]); 

analyzing characters of the first text to evaluate extents that the at least one graphical object overlaps the characters ([0020]: identify one or more annotations 16 in a document 12 and may store annotation metadata 15 for the one or more annotations 16. Annotation metadata 15 may include, for example, location information 18 and/or classification information 20 associated with annotations 16…include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio; [0033]: A portion of the content above and/or below the annotations 16 may be included in the search result list so a user may see the content surrounding the annotations 16. The associated content 21 may include, but is not limited to, a line of text, a sentence of text, a portion of text, an image, and/or audio near the annotations 16); 

identifying a subset of the characters of the first text as belonging to the annotation based at least on a set of the extents corresponding to the subset of the characters satisfying at least one condition for inclusion in the annotation ([0020]: annotation metadata 15 may include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio. In an implementation, a predetermined range may be used to determine an amount of content to include in the associated content 21. The predetermined range may include location information in document 12 above and/or below the annotation 16; [0033]: predetermined range may be set to determine an amount of content to include in the search result list 34. For example, annotation manager 14 may use the X and Y location coordinates of document 12 to define the predetermine range of an amount of associated content 21 to include in the annotation metadata 15 associated with the annotations 16);  and 

mapping the annotation to second text using the subset of the characters ([0051]-[0052]: portion of the content above and/or below the annotations 16 may be included in the search result list so a user may see the content surrounding the annotations 16. For example, the associated content 21 may include, but is not limited to, a line of text, a sentence of text, a portion of text, an image, and/or audio near the annotations 16…a user may select an annotation 16 in the search result list 34 and the location information 18 may be used to move to the location in document 12 where annotation 16 was added to document 12. As such, the search result list 34 may be used to easily locate and/or navigate to portions of document 12 where the user added annotations 16). As to Claim 2:
Raj teaches the at least one condition includes that a centroid of each of the characters is within bounds of the at least one graphical object ([0033]).


As to Claim 3:
Raj teaches the determining the first text intersects with the at least one graphical object includes: extracting a bounding box of a text run comprising the first text; and identifying the first text based at least on locations where the bounding box intersects with the graphical object ([0044]-[0045]).As to Claim 4:
Raj teaches the annotation includes metadata specifying dimensional information of the at least one the graphical object and positional information of the at least one graphical object ([0020]-[0021]).As to Claim 5:
Raj teaches the annotation includes one or more of a highlight, an underline, a strikethrough, an italic format, a bold format, a subscript format, a text replace, a text insert, a text delete, a comment, or a superscript format ([0017], [0021], and [0028]). As to Claim 6:
Raj teaches the identifying the subset of the characters includes determining for each character in the subset that a position of the character relative to the annotation satisfies at least one criteria ([0023]-[0024]).
As to Claim 7:
Raj teaches a character of the characters that partially overlaps with the at least one graphical object fails to satisfy the at least one condition for inclusion in the annotation ([0048]-[0049]).
As to Claim 8:
Raj teaches causing presentation of the annotation with the second text ([0051]-[0052]).As to Claim 9:
Raj teaches identifying a character of the characters of the first text as not belonging to the annotation based at least on an extent of the extents of the character failing to satisfy the at least one condition ([0048]-[0049]).

As to Claim 10: 
Raj teaches a computer-implemented system comprising: one or more processors; and one or more memory devices that store instructions (computer device 102… include an operating system 110… processor 46 … system memory 48…computer-executable instructions; [0019]) that, when executed by the one or more processors, cause the one or more processors to execute a method comprising: 

identifying intersections between first text from a document and at least one graphical object that forms an annotation to the document (an annotation manager 14 that may identify one or more annotations 16 in a document 12 and may store annotation metadata 15 for the one or more annotations 16. Annotation metadata 15 may include, for example, location information 18 and/or classification information 20 associated with annotations 16. In addition, annotation metadata 15 may include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio; [0020]); 

based on the identifying of the intersections, analyzing characters of the first text to determine positions of the characters relative to the at least one graphical object (when an annotation 16 is detected in a document 12 by annotation manager 14, annotation manager 14 may determine location information 18 for the detected annotation 16. For example, each page in document 12 may have X and Y coordinates. Whenever an annotation 16 is made in document 12, the location information 18 may store the X and Y coordinates information and/or the page numbers when relevant to determine a position within document 12 where the annotation 16 was made. For example, when a user marks an electronic book displayed on a webpage with a question mark, annotation manager 14 may identify the HTML section of the electronic book where the question mark occurred and may store the location information 18 as annotation metadata 15 associated with the online book. Another example may include a user highlighting a presentation. Annotation manager 14 may determine the line and/or page number where the user highlighted the presentation and store the line and/or page number as location information 18 of the highlighting; [0021]); 

identifying a subset of the characters of the first text as belonging to the annotation based at least on determining a set of the positions corresponding to the subset of the characters satisfy at least one criteria for inclusion in the annotation ([0020]: annotation metadata 15 may include associated content 21 that identifies content from document 12 associated with the one or more annotations 16. A portion of the content above and/or below the annotation 16 may be included in the associated content 21. Associated content 21 may include, but is not limited to, a portion of text (e.g., a line, a paragraph), images, and/or audio. In an implementation, a predetermined range may be used to determine an amount of content to include in the associated content 21. The predetermined range may include location information in document 12 above and/or below the annotation 16; [0033]: predetermined range may be set to determine an amount of content to include in the search result list 34. For example, annotation manager 14 may use the X and Y location coordinates of document 12 to define the predetermine range of an amount of associated content 21 to include in the annotation metadata 15 associated with the annotations 16);   and 

causing presentation of the annotation based at least on the identifying of the subset of the characters ([0051]-[0052]: portion of the content above and/or below the annotations 16 may be included in the search result list so a user may see the content surrounding the annotations 16. For example, the associated content 21 may include, but is not limited to, a line of text, a sentence of text, a portion of text, an image, and/or audio near the annotations 16…a user may select an annotation 16 in the search result list 34 and the location information 18 may be used to move to the location in document 12 where annotation 16 was added to document 12. As such, the search result list 34 may be used to easily locate and/or navigate to portions of document 12 where the user added annotations 16). 
As to Claims 11-14:
Refer to the discussion of Claims 2-5 above, respectively, for rejections. 


Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176